Title: To James Madison from William Jones, 14 September 1813
From: Jones, William
To: Madison, James


Dear Sir
Navy Department Sept’ 14. 1813
Accept my congratulations and the glorious little victory of the Enterprize over the Boxer. It is in as high style and [sic] any that has preceded it and serves to enliven the national feeling during a period of suspense and anxiety. Gen Bloomfield has recieved a private letter from Col Brearley with a postscript of the 7th at Fort George.

Our fleet was out on the Lake in pursuit of the Enemy with a fair wind both in sight standing up the Lake and every prospect of meeting; Very Sincerely & respectfully Your Obdt Servt
W Jones
